CROW, Presiding Judge,
concurring.
I concur, and write for the sole purpose of commenting on footnote 1 in the principal opinion. The footnote states that inasmuch as the trial court’s docket entry disposed of all issues and the interests of all parties and left nothing to be done except entry of a formal judgment by the clerk, the docket entry constituted a final judgment for purpose of appeal.
Issues as to when periods for post-judgment action begin to run can arise when a docket entry manifesting the appearance of a judgment is made on one date and a formal judgment paralleling the docket entry is entered on a later date. Such circumstances existed in Munn v. Garrett, 666 S.W.2d 37 (Mo.App.1984), where this District of this Court held that as it was evident the trial court did not intend the docket entry to constitute its judgment, and all parties understood that a formal judgment was to be prepared by the attorney for the winning party and submitted to the trial court for entry, the docket entry did not constitute the judgment for the purpose of determining when the 30-day period provided by Rule 75.01 began to run. Id. at 39[5].
In the instant case, however, it is apparent that all parties treated the docket entry —which set forth in detail the trial court’s findings and conclusions, and bore the trial court’s signature — as a judgment, as no separate document captioned “judgment” was ever filed. Consequently, I agree that the docket entry in the case before us constituted a final judgment for purpose of appeal.